Title: To James Madison from Stephen Pleasonton, 18 August 1815
From: Pleasonton, Stephen
To: Madison, James


                    
                        
                            Sir,
                            Department of State August 18 1815
                        
                        There being a Mail only once a week to the Sulphur Springs whither Colo Monroe has gone, and his stay there being too short to admit of the establishment of a daily one, as I am informed by the Post Master Genl., I have thought it best to forward all letters, requiring consideration, directly to yourself. You can best judge whether any and which of the letters ought to be forwarded to Colo Monroe while he remains at the Springs. Should you wish to communicate with him oftener than is practicable by the weekly mail, the Post Master Genl has given directions to his deputy at Orange C.H. to forward your Communications specially and as often as you shall desire.
                        I have the honor to inclose, on the present occasion, a letter from Mr. Daschkoff in relation to Count Romanzoff’s vessel, and another from Genl Pinckney concerning the Agency of Mr Spalding. To these I add a file of French Newspapers sent by Mr. Lee’s clerk at Bordeaux, he himself having had an arm broken and his shoulder dislocated by a fall from his carriage. He is not however, considered in danger. With the greatest respect & Esteem I have the honor to remain Sir your ob Set.
                        
                            S. Pleasonton
                        
                    
                    
                        Capt. Jones has written to know what ought to be done with the Neptune and her crew. He states that there is a balance due the latter of 4000 dollars, which they are anxious to receive. The vessel you will recollect Sir, is the property of this Department, purchased in consequence of the Mission to St Petersburg. As we shall not in all probability have any further use for her, would it not be well to sell her at auction, by means of some Agent in Philada. Would it not be advisable also Sir, to give a short credit to the purchaser? I find in this way a better price is often obtained.
                    
                